The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: the status of the parent application needs to be updated.  
Appropriate correction is required.
Examiner makes the following statements regarding the scope of the claims.  First, through applicant providing and explaining probative evidence supporting their position in the instant application’s parent application, the evidence of record appears to show that the specifically claimed shell materials of claim 6 can be processed in such a manner that they will meet the glass transition and breakable stress properties of claim 1 or inherently meet those limitations.  Because examiner does not have the ability to make and/or test the articles described in the applied prior art, when the prior art teaches an electrospun core/shell structure with the shell being made from an instantly claimed materials, the shell will be treated by examiner for examination purposes as having the instantly claimed glass transition and breakable stress properties of claim 1.  For that reason, applicant needs to provide probative evidence that the claimed shell properties are not met by the prior art structure.  In that respect, an argument that the reference does not teach the claimed shell properties in not probative evidence.   
Second, claim 1 uses the term swab.  Instant paragraph [0040] teaches that the swab can be in different sizes depending on the type of surface to be sampled.  The shape of the swab can be, without limitation, circular, oval, square, rectangular, or any other shape suitable to purpose of the swab.  In another embodiment, the swab is affixed to the end of a glove or a holder.  Examiner notes that the drawings do not show the swab attached to anything such as a glove or holder.  Thus for examination purposes, the scope of swab will be treated as a mass of fibers having any size and/or shape.  The attachment of the mass of fibers to a glove or holder is not required by the use of the term swab.  While dependent claims may further limit the core or its colorimetric reactant and the materials of the shell or dimensions of the nanofiber and its component parts, a nanofiber mass whether made from a single nanofiber or a plurality of nanofibers with the required structure is sufficient to meet most claims.  
Third, claims 4 and 5 require dimensions that cover nanometers to micrometers and claim 3 requires the “shell” to have a pore size that covers a range that is even larger than the range covered by claims 4-5.  Thus, to the extent that these dimensions are correct, for examination purposes, the term “nanofiber” will be treated as covering dimensions in these ranges such that it also includes fibers that might be called “microfibers” or covers fibers large enough to have pores in its “shell” that are up to 100 micrometers.  This is also supported by instant paragraph [0039] which teaches that the swab's structure provides a multi-scale assembly of nano scale fibers, micro scale fibers, or a combination thereof.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti (US 2016/0041135) in view of McDonnell (US 2006/0083657) and Wang (Angewandte Chemie International Edition 2008, 47, 7450 -7453), Deans (US 2015/0316483), Lin (Journal of the American Chemical Society 2010, 132, 15519-15521 with supporting information), Johnson (US 2014/0093969), Amisar (US 2012/0003746) or Nunes (US 2007/0202009).  In the patent publication Lannutti teaches nanofiber-based sensors for the rapid detection, identification, and/or quantification of analytes, including gaseous analytes such as oxygen, are provided.  The nanofiber-based sensors can be core-shell nanofibers.  The core-shell nanofibers can have a structure that includes (a) a core comprising a first polymer and a sensor dispersed therein and (b) a shell disposed coaxially around the core, comprising a second polymer (see abstract and paragraphs [0007] and [0033]).  Paragraph [0003] teaches that the disclosure is generally related to the nanofiber-based sensors, as well as methods of using thereof for the rapid detection and/or quantification of analytes.  Paragraph [0006] teaches a need for oxygen sensors that are sensitive, non-invasive, more easily miniaturized, can be integrated with cell culture devices, lack of oxygen consumption, and freedom from electrical interference.  Paragraph [0008] teaches that the first polymer and the second polymer can be selected in view of a number of factors, including the desired application for the nanofibers, the nature of the sensor dispersed in the first polymer, and the nature of the analyte being detected, identified, and/or quantified by the sensor (also see paragraphs [0039]-[0041] and [0044]-[0046] for different factors affecting the choice of polymer).  The first polymer and the second polymer can be of the same or different composition.  In certain embodiments, the first polymer can comprise polydimethylsiloxane (PDMS), polyethersulfone (PES), or combinations thereof, and the second polymer can comprise polycaprolactone (PCL). Due to this shell material being listed in claim 39, the glass transition and stress breakages requirements of claims 33 and 34 respectively are inherently met by the disclosed core shell structure.  Paragraph [0009] teaches that the sensor can be any suitable molecule or combination of molecules selected to facilitate radiological, magnetic, optical, and/or electrical measurements or observations used to detect, identify, and/or quantify one or more analytes in a sample in contact with the nanofibers.  For example, the sensor can comprise chromophore, a luminophore (e.g., a fluorophore or a phosphor), a probe to facilitate electrochemical detection and/or quantification of an analyte, a probe to facilitate the magnetic detection and/or quantification of an analyte (e.g., by electron paramagnetic resonance spectroscopy or magnetic resonance imaging), or combinations thereof (also see paragraph [0047]).  Paragraph [0010] teaches that the nanofiber-based sensors can be used to detect, identify, and/or quantify one or more analytes in a sample.  Methods for detecting, identifying, and/or quantifying an analyte in a sample can comprise contacting a sample comprising an analyte with a core-shell nanofiber; and interrogating the sensor in the nanofiber to determine the sensor's response to the analyte.  Methods can further involve analyzing the sensor's response to elucidate the presence of an analyte, to identity an analyte, to determine the concentration of an analyte, or combinations thereof.  Paragraph [0011] teaches that the nanofiber-based sensors can be inexpensive, sensitive, robust, efficient, rapid, and can detect low concentrations of analyte.  As such, the nanofibers are well suited for use in numerous sensing applications.  For example, the nanofibers can be used for real time analysis of analyte concentration in a sample.  Paragraph [0034] teaches that the first polymer and the second polymer can independently be any suitable polymer or mixture of polymers which can include the first polymer and the second polymer having the same or different composition.  Paragraph [0035] gives examples of suitable polymers.  These include, but are not limited to, polyolefins; polyethers; polyacrylates; polyesters; polyamides; polyimides; polysulfones; polysiloxanes; polyurethanes; polynitriles; polycarbonates; polyphosphazines; polyvinyl homopolymers and copolymers, such as poly(vinyl chlorides), poly vinyl butyrals), and poly(vinyl alcohols); poly(dienes); fluoropolymers such as polytetrafluoroethylene (PTFE); copolymers thereof, and blends thereof.  Paragraph [0036] teaches that the first polymer can be polydimethylsiloxane (PDMS), polyethersulfone (PES), polystyrene (PS), polyvinyl chloride (PVC), polymethyl(meth)acrylate (PMMA), copolymers thereof, and blends thereof.  Paragraph [0037] teaches that the second polymer can be an aliphatic polyester with poly(lactide), poly(glycolide), poly(lactide-co-glycolide), poly(caprolactone), copolymers thereof, and blends thereof listed as specific examples.  Since each of these aliphatic polymers are listed in claim 39, the glass transition and stress breakages requirements of claims 33 and 34 respectively are inherently met by the disclosed shell polymers.  Paragraph [0048] teaches that the senor can be any suitable molecule or combination of molecules that aid in detection, identification, and/or quantification of an analyte present in a sample contacting the nanofiber.  By way of example, the analyte can be a molecule of interest present in a liquid and/or gas sample contacting the nanofiber.  In some embodiments, the analyte can be a gas, such as oxygen, carbon monoxide, carbon dioxide, ammonia or other amines, hydrogen sulfide, or sulfur dioxide.  The analyte can also be a volatile organic compound (e.g., a volatile amine).  The sensor can also be any suitable molecule or combination of molecules that provide for the measurement of one or environmental variables in the region surrounding the nanofiber, such as pH, humidity, and/or temperature.   Paragraphs [0049]-[0050] teach that the analyte can be present in a gas sample or a liquid sample.  Paragraph [0051] teaches that the sensor response can be visible to the naked eye.  These include a colorimetric and/or fluorometric response in the presence of the analyte of interest.  For example, the sensor can include a molecule that becomes colored in the presence of the analyte and/or changes color in the presence of the analyte.  Paragraphs [0062]-[0064] teach dimensions for the fibers that are within those found in claims 37-38.  Paragraphs [0065]-[0068 teach formation of the core shell nanofibers by electrospinning a solution or melt of the shell and core polymers/sensor.  Paragraph [0087] teaches that the core-shell nanofibers can optionally be fashioned into articles that be used to detect, identify, and/or quantify an analyte of interest.  For example, the core-shell nanofibers can be incorporated and/or formed into a fabric (e.g., a non-woven fabric or a woven fabric).  Paragraph [0090] teaches that electrospinning as a manufacturing process has distinct benefits: fabrication of 10 X 100 cm sheets yielding up to 1,000 individual 1 X 1 cm sensor elements after only a few minutes of deposition.  This can allow for rapid, low-cost fabrication of individual sensor components and fabrication of nanofibers containing a wide variety of sensors.  Different sensors can easily be added into the large sheets thus enabling `multiplex` sensing of specific chemical, thermal or biological influences.  Paragraph [0091] teaches fabrication of non-woven or woven fiber constructs containing pores, to produce highly efficient filters without decreasing gas diffusion.  Paragraph [0093] teaches a core shell nanofiber with a core comprising a polyurethane and an oxygen sensor dispersed therein; and (b) a shell comprising polyethylene (e.g., ultrahigh molecular weight polyethylene) disposed coaxially around the core.  Electrospun polyurethane as a fluorophore-carrying `core` can withstand exposure to room temperature environments for periods of up to 30 days without loss of integrity or fluorophore.  The use of ultrahigh molecular weight polyethylene (UHMWPE) as a protective `shell` for the polyurethane `core` to take advantage of polyethylene's well known resistance to the wastewater environment.  If the porosity and pore size limitations of claims 35-36 refer to a mat of the fibers rather than the individual fibers, the structures shown in figures 1A and 1B show that the pore size limitations are clearly met and it appears that the porosity limitation is also met by those structures.  Lannutti does not teach specific colorimetric reactants.  
In the patent publication McDonnell teaches an indicator device having an active agent encapsulated in an electrospun nanofiber.  Paragraph [0005] teaches the provision of an indicator device having: (a) at least one active agent (colorimetric reagent); (b) at least one encapsulation component for encapsulating the at least one active agent wherein said encapsulation component includes at least one of the following: a polymer; a polymer blend; and a mixture of a polymer and a plasticizer; and (c) a carrier substrate.  Paragraph [0015] refers to figure 1 showing a schematic diagram of an apparatus (10) for producing electrospun nanofibers in the form of a fabric or mat from an extrusion of plastic.  Paragraph [0018] teaches that a carrier substrate (60) is used to support the electrospun nanofibers formed thereon.  The carrier substrate is preferably a rigid porous or nonporous material selected for resistance to heat exposure, liquid chemicals, and gaseous chemicals used in an antimicrobial treatment process.  Paragraph [0025] teaches that the indicator may be a biological indicator, a chemical indicator, a cleaning indicator, and a detection indicator for infection control practices.  Chemical indicators may be used to detect use-dilution in medical reprocessing environments or residual chemistries (e.g., glutaraldehyde, peroxide).  Paragraph [0028] teaches that the active agents include, but are not limited to: chemical agents as well as other agents, and combinations thereof.  Chemical agents include, but are not limited to, inorganic dyes (e.g., iron and manganese oxides, and copper sulfate) and organic dyes with photo-, thermo- and/or electrochemical-chromic properties (e.g., tetrazolium, sulfur, and lead salts), colorimetric (food colors carotenoids, oxonols, azo- and aza-compounds, nitro and nitroso-compounds, carbonyl, and quinone/anthraquinone compounds), fluorescence (e.g. rhodopsin), phosphorescence, and chemiluminescence (e.g. luciferin), biological dyes (crystal violet), redox dyes, and crown ethers to detect metal ions.  Paragraph [0037] teaches various polymer that can be used as the encapsulation component.  Paragraph [0041] gives a further description of the carrier substrate.  Example 2 teaches a colorimetric chemical indicator for a peracetic acid sterilant supported on a polymeric carrier substrate.  
In the paper Wang teaches a reversible reagent for sensing oxygen based on cadmium telluride (CdTe) quantum dots (QDs) and [meso-tetrakis(pentafluorophenyl)-porphyrinato]platinum(II) (PtF20TPP), which achieves colorimetric oxygen determination with precise, distinct, and tunable color.  An additional advantage of this oxygen sensor is that the strip is reversible in its response and, therefore, can be used many times.  The first paragraph on page 7450 teaches that although many oxygen sensors based on pressure, electrochemistry, and photochemistry have been made for accurate quantitative determinations, the need for sophisticated scientific instruments with complicated data-collecting and -processing systems results in high costs and the requirement for a professional operator which severely limits their usage.  The last paragraph before the experimental section on page 7452 teaches that the sensor could be applied both in rapid colorimetric oxygen determination with high resolution and in quantitative oxygen determination, in which the QDs performed as an internal fluorescence standard.  They believe that portable devices with a warning function could be developed and used to monitor oxygen in dangerous places (such as mines, the deep sea, and oxygen-free preservation).  Furthermore, based on the above principle, a range of gas, temperature, pH, or ion sensors could be developed.  
In the patent publication Deans teaches a device and method for colorimetric detection of analytes, such as illicit substances including military explosives, explosives, and precursors thereof.  In some cases, multiple colorimetric detection chemistries may be employed, and the resulting "barcode" of color changes can be used to positively identify the presence and/or identity of the analyte.  Paragraph [0003] teaches that rapid detection and identification of homemade explosives is vitally important in military, homeland security, humanitarian, and environmental applications.  Colorimetric approaches are valuable due to their relatively low cost, excellent sensitivity, fast speed, portability, and simple operational requirements (e.g., no additional power, equipment or training necessary, enabling rapid deployment in remote areas).  Paragraph [0047] teaches that using a colorimetric reagent for detection has advantages that include rapid analysis, high sensitivity, visual results interpretation, low cost, and the ability to detect and identify of trace levels of explosives and explosives residues (pre- or post-blast).  Typically, colorimetric reagents generate a new chromophore upon interaction with an analyte, such that visible color changes through chemical reactions may indicate the presence of an analyte.  Examples of such chemical reagents and reactions include, but are not limited to, Meisenheimer complex formation, the Griess reaction.  For example, some nitroaromatics undergo nucleophilic aromatic substitution reactions with strong bases to form highly colored adducts (e.g., Meisenheimer complexes), with specific substituent differentiation based on the resultant color.  The Griess reaction may be used to detect nitrite anions.  Nitrate esters or nitramines may be treated with a base to generate nitrite anions, diazotized with sulfanilamide under acidic conditions, and reacted with aromatic amines (e.g., N-(1-naphthyl)ethylenediamine) to generate highly colored azo dyes.  This reaction can also be used to detect inorganic nitrates, following Zn reduction to nitrite.  Other examples of colorimetric reagents are shown in Table I including thymol.   
In the paper Lin teaches a colorimetric sensor array for detection of triacetone triperoxide (TATP).  Owing to the lack of UV absorbance, fluorescence, or facile ionization, TATP is extremely difficult to detect directly.  Techniques that are able to detect generally require expensive instrumentation, need extensive sample preparation, or cannot detect TATP in the gas phase.  They report a simple and highly sensitive colorimetric sensor for the detection of TATP vapor with semiquantitative analysis from 50 ppb to 10 ppm.  Using a solid acid catalyst -- Amberlyst-15, the acid form of a sulfonated highly cross-linked polystyrene ion exchange polymer -- to pretreat a gas stream, they produced that a colorimetric sensor array of redox sensitive dyes can detect even very low levels of TATP vapor from its acid decomposition products (e.g., H2O2) with limits of detection (LOD) below 2 ppb (i.e., <0.02% of its saturation vapor pressure).  The composition of the different colorimetric reactants is given in Table S1.  
In the patent publication Johnson teaches a detection kit having a plurality of swabs, each of the plurality of swabs having the form of a stick, being bundled together in a single test kit for detection of a plurality of chemical compounds.  A user opens a detection kit, swabs a surface or surfaces with the bundled sticks, collecting chemical constituents to be tested on detection surfaces of each of the plurality of sticks.  Liquids, mists, vapors and powders may be tested in one method, utilizing one or more dry reagents on the detection surfaces.  The sticks may comprise a volume of fluid, releasably contained within the sticks, such that when activated, a fluid, such as a reagent or solvent, is wicked by a wicking tip to the detection surface of the stick.  For example, a mechanism is provided that is capable of breaking a vial or ampoule containing the fluid, when activated by a twisting motion or compression.  Paragraph [0002] teaches that the detection kits have reagents for detection of chemical compounds, such as drugs and explosives.  Paragraph [0035] teaches that one of more of the following reagents may be used: a Griess reagent for detecting nitrates; 4-(dimethylamino)cinnamaldehyde (DMAC) for detecting urea nitrate; a molybdate reagent for phosphate detection; and a Nessler reagent for the detection of ammonium nitrate or an ammonium ion thereof.  
In the patent publication Amisar teaches field test kits for detecting explosive substances including a combination of reagents for sequentially testing for perchlorates, nitro aromatic compounds, nitroamines, nitroesters, chlorates, bromates, peroxides and nitrates.  The reagents in the kits may contain methylene blue, methylene blue in a basic solution, and an acidified aromatic amine solution.  Methods for employing the test kits are discussed, the methods being suitably adapted to detect the moieties suspected of being present.  The kits may include a reagent for detecting explosive perchlorates, the reagent being methylene blue.  The kits also include a reagent for detecting explosive nitroamines and nitroesters, the reagent being an acidified aromatic amine solution.  The aromatic amine solution also can detect nitro aromatic explosives after a strong basic hydroxide has first been applied to the suspected substance.  Paragraph [0030] teaches that a reagent for forming the Meisenheimer complex may be the methylene blue solution which further comprises a basic compound selected from a group consisting of an alkyl ammonium hydroxide, sodium hydroxide and potassium hydroxide.  Paragraph [0091] teaches that a typical Griess reagent contains 0.2% napthylenediamine dihydrochloride and 2% sulphanilamide in 5% phosphoric acid.  Paragraph [0090] teaches that the Griess reagent is for indicating the presence of nitro esters or nitro amines in the sample.  Paragraph [0077] teaches that the kit may contain Nessler's reagent and a pH sensitive reagent which can discriminate between alkali nitrates, an explosive precursor also used as fertilizer, and urea nitrate, a man made explosive.  
In the patent publication Nunes teaches a tester for testing for explosives comprising a body, a lateral flow swab unit operably connected to the body, an explosives detecting reagent contained in the body, and a dispenser operatively connected to the body and the lateral flow swab unit.  The dispenser selectively allows the explosives detecting reagent to be delivered to the lateral flow swab unit.  Paragraph [0011] teaches that the lateral flow swab unit comprises a microporous membrane swab.  Operation of the tester starts by the dispenser allowing the explosives detecting reagent to be delivered to the lateral flow swab unit.  The swab unit is swiped across the surface of to be tested.  Any suspect substance will be picked up by the swab surface.  If the swab surface becomes colored, the test is positive for explosives.  Paragraphs [0041]-[0045] teach that among the possible reagents that can be used, the colorimetric chemistry illustrated in figure 8 incorporates the Meisenheimer complex and the Griess Reagent in figure 9.  The colorimetric chemistry includes, but is not limited to, the Meisenheimer complex, the Griess Reagent, Nessler's reagent, and Thymol reaction.  The chemistry used in the test for explosives is as follows: 1) Meisenheimer Complex solution is tetrabutylammonium hydroxide in ethanol and gives a color indication for TNT, Tetryl, and Trinitrobenzene; 2) Diphenylamine (DPA) in concentrated H2SO4 gives a color indication for nitramines, nitrate esters, and TATP and other oxidizers (NG, PETN, TATP, RDX, NQ, AN); 3) Nessler's reagent is a solution of mercury (II) iodide, typically around 1.4%, in aqueous potassium and potassium hydroxide iodide and is specific for ammonium cation (AN); and 4) Thymol in concentrated H2SO4 gives green color for most nitrate esters and a red color for RDX and HMX.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate other colorimetric indicators such as any or all of the indicators taught by Wang, McDonnell, Deans, Lin, Johnson, Amisar or Nunes into a core-shell/sheath nanofibers of Lannutti using an appropriate polymer combination as taught by Lannutti based on the intended application because as taught by Dean and Wang colorimetric approaches are valuable due to their relatively low cost, excellent sensitivity, fast speed, portability, and simple operational requirements which is in line with the teachings of Lannutti that the nanofiber-based sensors can be inexpensive, sensitive, robust, efficient, rapid, and can detect low concentrations of analyte as well as being well suited for use in numerous sensing applications (Lannutti, paragraph [0011]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to form the fibers of Lannutti in the form of a fabric or mat that is supported by a carrier substrate as taught by McDonnell because of the utility of a supported mat as taught by McDonnell.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art includes one reference that was cited in the parent application (US 5,648,047) and art related to electrospun and/or core/shell type fibers of various sizes.  The fibers include colored compositions and/or compositions for release when the fibers break or come in contact with a surface or sample.  The core compositions can include reagents, indicators, pigments or dyes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797